DETAILED ACTION
This Action is responsive to the communication filed on 04/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combined limitations of “the protection device disposed between the light emitting device and the at least one frame” and “the protection device disposed in the second body” as recited in Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings must show every feature of the invention specified in the claims.  Therefore, the combined limitations of “the protection device disposed between the light emitting device and the at least one frame” and “the protection device disposed in the second body” as recited in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent Claim 6 recites that the “first body [is] disposed on the at least one frame,” the “second body [is] disposed on the first body and having a cavity,” “the light emitting device [is] disposed in the cavity,” and further that “the protection device [is] disposed between the light emitting device and the at least one frame.” Therefore, is it unclear how the “the protection device [can be] disposed in the second body,” as further recited in Claim 6, while being disposed between the light emitting device and the frame.
Claim 7-Claim 9 are also indefinite for failing to particularly point out and distinctly claim the subject matter due to Claim 7-Claim 9 being dependent upon Claim 6. 

Claim 11-Claim 20 are also indefinite for failing to particularly point out and distinctly claim the subject matter due to Claim 11-Claim 20 being dependent upon Claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0213945), in view of Ku (US 2013/0299855), in view of Oka (US 2017/0092826), in view of Choi (US 2009/0001405).

Regarding claim 1, Yamashita (see, e.g., FIG. 3) discloses a light-emitting device package comprising:
a package body 7, 81, 82 including a first frame 81, a second frame 82, and a first body 1 disposed between the first frame 81 and the second frame 82 (Para 0024);
a second body 4 disposed on the package body 7, 81, 82, the second body 4 including a cavity 2 (Para 0025);
a light emitting device 3 disposed in the cavity 2 and including a first bonding portion 111 (e.g., between 101 and 81) and a second bonding portion 111 (e.g., between 102 and 82) (Para 0046),

Ku (see, e.g., FIG. 3B), in a similar field of endeavor, teaches that the second body 341 includes a sub-cavity (e.g., spaced occupied by 343) spaced apart from the cavity (e.g., spaced created by 341) (Para 0054-Para 0055); a protection device 343 disposed in the sub-cavity (e.g., spaced occupied by 343) (Para 0054). Oka, on the other hand, teaches that the protection device electrically protects the light-emitting element (Para 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the protection device of Ku/Oka into the device of Yamashita for the purpose of electrically protecting the light-emitting element (Oka: Para 0023).
Choi (see, e.g., FIG. 2) teaches an adhesive member 119 beneath the second body 101A for the purpose of attaching the lower surface of the silicon frame to the electrode pad (Para 0015-Para 0017, Para 0022, Para 0039). The combination of Choi and Yamashita teaches that the adhesive member 119 (of Choi) is between the package body 7, 81, 82 (of Yamashita) and the second body 4 (of Yamashita).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adhesive of Choi onto the lower surface of the second body of Yamashita for the purpose of into the device of Yamashita for the purpose of attaching the lower surface of the silicon frame to the electrode pad (Para 0039).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
07/16/2021